I concur in the opinion of MR. JUSTICE CARTER. The plaintiff testified that he said to the agent of the insurance company: "I told him I would move my furniture again — down the country, in a few weeks, and after I did that I would come to see him. He said `All right.'" The agent, Mr. Whitaker, with whose fairness I am much impressed, in his testimony regarding this conversation with the plaintiff, said, `I don't recall that he told me about moving, if he did, I don't say he didn't, but I don't recall it." The evident purpose of Mr. Whitaker to assist one of his customers perhaps caused the plaintiff to rest content as to his insurance. Under our rule, commonly called "the scintilla of evidence rule," I think the Judge was right in sending the case to the jury for determination. See Hughes v. Palatine Insurance *Page 324 Co., 130 S.C. 383; 126 S.E., 125, and particularly the concurring opinion of Hon. P.F. Henderson, Acting Associate Justice.
MR. JUSTICE STABLER concurs.